Exhibit 10.10

 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This Amended and Restated Management Agreement, dated as of May 11, 2007, is
entered into by and between Watson & Taylor Management, Inc., a Texas
corporation (“WTMI”), and Prudential-Bache/Watson & Taylor, Ltd. - 2, a Texas
limited partnership (the “Partnership”), amends and restates the Management
Agreement, dated as of March 1998.

 

W I T N E S S E T H :

 

WHEREAS, the Partnership owns a combination retail, office-warehouse, office,
and self-service storage facility located in Capitol Heights, Prince George’s
County, Maryland (the “Property”); and

 

WHEREAS, WTMI is in the business of managing other facilities both similar and
dissimilar to the Property; and has been managing the Property since March 1998;
and

 

WHEREAS, the Partnership desires that the Property be managed efficiently; and

 

WHEREAS, the Partnership has been engaged in an accelerated capital improvement
program, which WTMI has been managing;

 

WHEREAS, the Partnership believes it is appropriate to compensate WTMI for its
services in connection with the accelerated capital improvement program by
increasing the management fee for the period of time January 1, 2005 through
March 31, 2007; and

 

WHEREAS, the Partnership believes that the increase in the management fee for
such period of time will provide WTMI with compensation competitive in price and
terms;

 

NOW, THEREFORE, in consideration for the mutual covenants herein contained, the
parties hereby agree as follows:

 

  1. Employment.

 

(a) The Partnership hereby employs WTMI and WTMI hereby accepts such employment
as manager of the Property (subject to termination pursuant to Section 5 below),
upon the terms and conditions hereinafter set forth.

 

(b) The Partnership acknowledges that WTMI is in the business of managing
mini-warehouse, office/showroom warehouse, and other properties both for its own
account and for others. It is hereby expressly agreed that WTMI and its
affiliates may continue to engage in such activities, may manage additional
facilities (whether or not such other facilities may be in direct or indirect
competition with the Partnership), and may in the future engage in other
business which may compete directly or indirectly with the Partnership.

 

(c) In the performance of its duties under this Agreement, WTMI shall occupy the
position of an independent contractor with respect to the Partnership. Nothing
contained herein shall be construed as making the parties hereto partners or
joint venturers, nor, except as expressly otherwise provided for herein,
construed as making WTMI an agent or employee of the Partnership.

 

  2. Duties and Authority of WTMI

 

(a) General Duties and Authority. Subject only to the restrictions and
limitations provided in paragraphs (n) and (o) of this Section 2 and the right
of the Partnership to terminate this Agreement as provided in Section 5 hereof,
WTMI shall have the sole and exclusive authority to fully and completely



--------------------------------------------------------------------------------

supervise the Property and supervise and direct the business and affairs
associated or related to the daily operation thereof and to that end to cause or
direct the Partnership to execute such documents or instruments and hire or
discharge such employees as may be deemed reasonably necessary or advisable.
Such duties and authority shall include those set forth as follows which are not
in limitation of the foregoing.

 

(b) Renting of Property. WTMI shall establish policies and procedures for
directing the marketing activities of personnel engaged by or on behalf of the
Partnership. WTMI shall have the sole discretion, which discretion shall be
exercised in good faith, to establish the terms and conditions of occupancy by
the tenants of the Property, and WTMI is hereby authorized to direct and control
the Partnership employees, or those employed on behalf of the Partnership, in
entering into rental agreements on behalf of, in the name of, and for the
account of the Partnership with such tenants and in collecting rent from such
tenants. WTMI shall cause the Partnership to advertise in such media and to the
extent that it deems necessary and appropriate.

 

(c) Repair, Maintenance, and Improvement. WTMI shall make and execute, or
supervise and have control over the making and executing of all decisions
concerning the acquisition of furniture, fixtures, equipment, and supplies for
the Property, and the purchase, lease, or other acquisition of the same on
behalf of, in the name of, and for the account of the Partnership. WTMI shall
make and execute, or supervise and have control over the making and executing,
of all decisions concerning the maintenance, repair, and landscaping of the
Property; and shall negotiate and contract for and supervise the installation of
all capital improvements related to the Property. However, all capital
improvements shall be subject to the prior written consent of the Partnership.

 

(d) Personnel. WTMI, or personnel engaged on behalf of the Partnership acting
pursuant to the direction of WTMI, shall select all vendors, suppliers,
contractors, subcontractors, and employees with respect to the Property and
shall hire, discharge, and supervise all labor and employees required for the
operation (including billing and collections) and maintenance of the Property,
including attorneys, accountants, consultants, and clerical employees; all such
acts shall be on behalf of, in the name of, and for the account of the
Partnership and any employees so hired shall be carried on the payroll of either
WTMI or a corporation organized to employ such personnel. Employees shall be
limited to on-site managers and relief managers unless agreed otherwise. All
personnel employed on behalf of the Partnership shall be supervised by WTMI.

 

(e) Agreements. WTMI shall negotiate and execute on behalf of and in the name of
the Partnership such agreements which WTMI deems necessary or advisable for the
furnishing of utilities, services, concessions, and supplies, for the
maintenance, repair, and operation of the Property and such other agreements
which may benefit the Property or be incidental to the matters for which WTMI is
responsible hereunder. All contracts shall be limited to a period of one year
and shall be cancelable upon 30 days notice without penalty.

 

(f) Other Decisions. WTMI shall make all policy decisions, and shall have
control over the making of all of the more routine decisions, in connection with
the daily operation of the Property.

 

(g) Regulations and Permits. WTMI shall use its best efforts to cause all things
to be done, on behalf of, in the name of, and for the account of the
Partnership, on the Property necessary to comply with any statute, ordinance,
law, regulation, or order of any governmental or regulatory body having
jurisdiction over the Property, respecting the use of the Property or the
maintenance and operation thereof, and with all orders and requirements of the
local fire marshall or any other body which may hereafter exercise similar
functions. WTMI shall cause the Partnership to apply for and attempt to obtain
and maintain, on behalf of, in the name of, and for the account of the
Partnership, all licenses and permits required or advisable (in the sole
judgment of WTMI) in connection with the management and operation of the
Property.

 

(h) Accounting. WTMI shall establish, supervise, direct, and maintain the
operation of an accounting system and shall cause to be prepared and delivered
to the Partnership, financial statements as follows:

 

(i) On or before fifteen (15) days after the close of each month, a statement of
operations showing the results of operation of the Property for the preceding
month and of the fiscal year-to-date.

 

2



--------------------------------------------------------------------------------

(ii) On or before thirty (30) days after the close of the fiscal year, a balance
sheet and related statement of operations showing the results of the operation
of the Property during said fiscal year.

 

(i) Deposits and Disbursements. WTMI shall establish bank accounts in the name
of the Partnership and shall deposit or cause personnel engaged on behalf of the
Partnership to deposit therein all receipts and monies arising from the
operation of the Property or otherwise received for and on behalf of the
Partnership. WTMI shall disburse Partnership funds from said accounts on behalf
and in the name of the Partnership in such amounts and at such times as
disbursement of such revenues for payment of payroll, or employee leasing
expense, and other obligations of the Partnership is required.

 

(j) Collection. WTMI shall supervise and direct personnel engaged on behalf of
the Partnership in the collection and billing of all accounts payable and due to
the Partnership with respect to the Property and shall be responsible for
establishing policies and procedures to minimize the amount of bad debts.

 

(k) Legal Actions. WTMI shall cause to be instituted, on behalf of, and in the
name of the Partnership any and all legal actions or proceedings WTMI deems
necessary or advisable to collect charges, rent, or other income due to the
Partnership with respect to the Property or to oust or dispossess tenants or
other persons unlawfully in possession under any lease, license, concession
agreement, or otherwise, and to collect damages for breach thereof or default
thereunder by such tenant, licensee, concessionaire, or occupant. The costs of
all such legal actions or proceedings shall be borne by the Partnership.

 

(l) Insurance. WTMI shall use its best efforts to assure that there is obtained
and kept in force, at the expense of the Partnership, fire, comprehensive,
liability, and other insurance policies in amounts generally carried with
respect to similar facilities.

 

(m) Taxes. WTMI shall disburse from Partnership funds all taxes, and assessments
properly levied on the Partnership with respect to the Property, on behalf of,
in the name of and for the account of the Partnership. WTMI shall use its best
efforts to assure that the Partnership maintains and implements a procedure for
review by the Partnership of all amounts assessed on the Property.

 

(n) Restrictions. Notwithstanding anything to the contrary set forth in this
Section 2, WTMI shall not be required to do, or cause to be done anything for
the account of the Partnership (i) which may make WTMI liable to third parties;
(ii) which may not be commenced, undertaken, or completed because of
insufficient funds available in the accounts established pursuant to this
Section; (iii) which may, under applicable law, constitute an impermissible
delegation of the General Partners’ duties and responsibilities, including but
not limited to, the purchase or construction of capital improvements, the sale
or disposition of all or substantially all of the Partnership’s assets, and any
action which may result in a change in the Partnership’s primary business; or
(iv) which may not be commenced, undertaken, or completed because of acts of
God, strikes, governmental regulations or laws, acts of war, riots, or other
types of events beyond the control of WTMI whether similar or dissimilar to the
foregoing.

 

(o) Limitations on WTMI’s Authority. Notwithstanding anything to the contrary
set forth is this Section 2, WTMI shall not without obtaining the prior written
consent of the Partnership, (i) rent space at the Property by written lease
agreement for a term in excess of two years; or (ii) alter the buildings or
other structures of the Property in any material manner.

 

  3. Duties of the Partnership.

 

The Partnership hereby agrees to cooperate with WTMI in the performance of its
duties under this Agreement and to that end, upon the request of WTMI, to
provide reasonable temporary office space for WTMI on the premises of the
Property, give WTMI access to all files, books, and records of the Partnership
relevant to the Property, and execute all documents or instruments and hire and
discharge such employees as WTMI in its sole judgment deems necessary or
advisable to enable it to fulfill its duties under this Agreement. Such
employees shall include, but not necessarily be limited to resident managers,
relief managers, and administrative personnel.

 

3



--------------------------------------------------------------------------------

  4. Compensation of WTMI

 

(a) Management Fee for Property. Except as otherwise provided, the Partnership
shall pay to WTMI as the full amount due for the services herein provided a
management fee equal to 6.0% of the “Gross Revenue” derived from or connected
with the Property for the period of January 1, 2005 to March 31, 2007 to
compensate WTMI for managing an accelerated capital improvement program, and
4.5% of the “Gross Revenue” derived from or connected with the Property for all
other periods. The Term “Gross Revenue” shall mean all receipts of the Property
(whether or not received by WTMI on behalf of or for the account of the Property
or Partnership) arising from the operation of the Property, including without
limitation, rental payments of leasers of space in the Property, vending machine
or concessionaire net revenues, maintenance charges, if any, paid by the tenants
of the Property in addition to basic rent, parking fees, if any, and all money,
whether or not described herein, paid for the use of the Property. Gross Revenue
shall be determined on a cash basis. Gross Revenue shall not include security
deposits collected until such time as the security deposits or the portion
thereof is forfeited and applied to rent and other charges. The management fee
for each month shall be paid promptly after the end of such month and shall be
calculated on the basis of the Gross Revenue for such month. With respect to
additional payments owing to WTMI which relate to the period of January 1, 2005
to March 31, 2007, such amount shall be paid on or prior to May 31, 2007.

 

(b) Support After Sale of Property. WTMI will cause Tom Maxfield and Linda
Whitlock to provide the management services, that remain necessary after the
closing of the sale of the Property for up to 60-days. WTMI will be compensated
by the Partnership at a rate of $150 per hour for services provided by Tom
Maxfield, and $100 per hour for services provided by Linda Whitlock subject to
the applicable terms of the Partnership Agreement. No General Partners will be
compensated for post closing support unless agreed upon by all General Partners
in writing.

 

  5. Termination.

 

Upon 60 days written notice to the other party, either party may terminate this
Agreement with or without cause. Additionally, the Partnership may terminate
this Agreement upon the Partnership’s sale of the Property, except that
Section 4(b) shall remain applicable for 60 days after the closing of the sale
of the property, unless the parties otherwise agree in writing.

 

  6. Indemnifications.

 

The Partnership hereby agrees to indemnify and hold WTMI, all companies
affiliated with WTMI; all officers, directors, and employees of WTMI harmless
from any and all reasonable costs and expenses, reasonable attorney’s fees,
suits, liabilities, judgments, damages, and claims in connection with the
management of the Property (including the loss of use thereof following any
damage, injury, or destruction), arising from any cause except for the
misconduct, negligence, or negligent omissions on the part of WTMI or such other
persons and entities. WTMI; all persons affiliated with WTMI; all officers,
directors and employees of WTMI; and any affiliated persons also shall not be
liable for any error of judgment or for any mistake of fact or law, as for
anything which it may do or refrain from doing hereinafter, except in cases of
willful misconduct or negligence. WTMI hereby agrees to indemnify and hold the
Partnership harmless from any and all reasonable costs and expenses, reasonable
attorney’s fees, suits, liabilities, judgments, damages, and claims in
connection with the management of the Property arising from the willful
misconduct or negligence of WTMI or any of its of affiliates.

 

  7. Assignment.

 

Neither this Agreement nor any right hereunder shall be assignable by the
Partnership and any attempt to do so shall be void ab initio.

 

  8. Headings.

 

The headings contained herein are for convenience or reference only and are not
intended to define, limit, or describe the scope or intent of any provision of
this Agreement.

 

4



--------------------------------------------------------------------------------

  9. Governing Law.

 

The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties shall be governed by the
laws of the State of New York.

 

  10. Notices.

 

Any notice required or permitted herein to be given in writing and shall be
deemed given when personally delivered or when placed in the United States
mails, first class postage prepaid, to the respective addresses of the parties
set forth below their signatures on the signature page hereof, or to such other
address as any party may give to the other in writing, or by facsimile.

 

  11. Severability.

 

Should any term or provision hereof be deemed invalid, void, or unenforceable
either in its entirety or in a particular application the remainder of the
Agreement shall nonetheless remain in full force and effect and, if the subject
term or provision is deemed to be invalid, void, or unenforceable only with
respect to a particular application, such term or provision shall remain in full
force and effect with respect to all other applications.

 

  12. Successors.

 

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their permitted assigns and successors in interest.

 

5



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

Watson & Taylor Management, Inc.

By:

 

/s/    George S. Watson

   

--------------------------------------------------------------------------------

   

Name: George S. Watson

Title: VP

Address: 4015 Beltline Road, Suite 770

   

      Addison, Texas 75001

Prudential-Bache/Watson&Taylor, Ltd - 2

By:

 

Prudential-Bache Properties, Inc.

Managing General Partner

By:

  /s/    Julia Herbert    

--------------------------------------------------------------------------------

   

Name: Julia Herbert

Title: VP

Address: 751 Broad Street

   

      Newark, NJ 07102

 

6